DETAILED ACTION
The communication dated 6/15/2021 has been entered and fully considered.
Claim 1, 9 and 13 have been amended. Claims 1-3, 6, 8-9, 12-13, and 15-19 remain pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-3, 6, 8-9, 12-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be Glaesener et al. (U.S. 7,753,668), hereinafter GLAESENER. GLAESENER teaches an apparatus for positioning a mold part of a mold on a mounting face in an injection molding machine [Col. 6, lines 65-67] and sensors that communicates information/sensed data to the controller [Col. 7, lines 32-33]. GLAESENER fails to disclose, teach or suggest connecting a positioner to both a platen and a mold part or using the positioner to adjust the position of a mold part in relation to a mold mounting surface of a platen. Applicant’s arguments towards GLAESENER not teaching these features are persuasive [Remark of 6/15/2021; pgs. 11-12].  One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify GLAESENER to connection a positioner to both a platen and a mold part or using the positioner to adjust the position of a mold part in relation to a mold mounting surface of a platen, and the applicant has done so for the benefit of prevention of pre-mature wear of mold components and for ease of mold installation in the injection molding machine, as taught in the instant specification [pg. 6, lines 8-10].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748